DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s instant invention is an apparatus for generating an image using brain wave signals, the apparatus comprising: a sensor configured to collect brain wave signals of at least one passenger in a mobility from a plurality of channels for a predetermined time; and a controller configured to generate a first image of a service point from the brain wave signals collected from the plurality of channels using an artificial intelligence model, to determine whether the generated first image is similar to a preset second image, and to control the mobility based on a result of the determination.  The closest prior art Kageyama (US 2004/0097824)  discloses a control apparatus using brain wave signals.  The control apparatus includes an arithmetic unit for generating a brain wave pattern based on a brain wave signal obtained from a driver's head, for comparing the generated brain wave pattern with a plurality of brain wave patterns pre-stored in a control processing unit, when there is a match between the generated brain wave pattern and one of the plurality of brain wave patterns pre-stored in the control processing unit, for identifying an operation description associated with the one of the plurality of brain wave patterns, and for reading corresponding control data so as to generate and .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.